Citation Nr: 1108391	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-11 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular disorder, claimed as arrhythmia.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1971, including service in the Republic of Vietnam. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Central Office hearing in connection with this claim.  The hearing was scheduled for July 2009.  That same month, the Veteran submitted a statement in which he withdrew his request for a hearing.  Thus, the case will be processed as though the request for a hearing had been withdrawn. 38 C.F.R. § 20.704(d) (2010).

The Veteran raised an informal claim of entitlement to service connection for tinnitus in his August 2006 notice of disagreement (NOD).  To date, no action has been taken on this claim and, therefore, it is referred for any appropriate action.

The Veteran's claim of entitlement to service connection for a cardiovascular disorder, claimed as arrhythmia, was previously before the Board in July 2009 and remanded at that time for additional evidentiary development, to include asking the Veteran to identify any and all VA and non-VA sources of treatment for his heart condition since separation from service, providing the Veteran proper notice, obtaining outstanding VA treatment records, and affording the Veteran a VA examination.


FINDING OF FACT

On March 2, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for a heart condition. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a cardiovascular disorder, claimed as arrhythmia, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  On March 2, 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal of entitlement to service connection for a heart condition.  See March 2, 2010 Report of General Information.  Although the Veteran's request to withdraw this service connection claim was communicated to a VA employee over the telephone, the content of this conversation was contemporaneously reduced to writing and included in the claims file.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (finding that a contemporaneously prepared Report of Contact was sufficient to support withdrawal of a claim).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to service connection for a cardiovascular disorder, claimed as arrhythmia, is dismissed.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


